Case 1:20-cv-23287-DPG Document 81 Entered on FLSD Docket 03/22/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                   Case No. 1:20-cv-23287-DPG

  LUIS MANUEL RODRIGUEZ, MARIA
  TERESA RODRIGUEZ, a/k/a MARIA
  TERESA LANDA, ALFREDO RAMON
  FORNS, RAMON ALBERTO RODRIGUEZ,
  RAUL LORENZO RODRIGUEZ,
  CHRISTINA CONROY, and FRANCISCO
  RAMON RODRIGUEZ,

         Plaintiffs,
  v.

  IMPERIAL BRANDS PLC,
  CORPORACIÓN HABANOS, S.A., WPP
  PLC, YOUNG & RUBICAM LLC, and
  BCW LLC, a/k/a BURSON COHN &
  WOLFE LLC,

         Defendants.
                                               /

                 DEFENDANT CORPORACIÓN HABANOS, S.A.’S
         CONSENT MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT

         Defendant Corporación Habanos, S.A. respectfully moves, pursuant to Federal Rule of

  Civil Procedure Rule 6(b)(1)(A) and Local Rule 7.1(d)(2), for an order extending its time to move

  or otherwise respond to the Complaint from Monday, March 29, 2021 to April 28, 2021, a thirty

  (30) days extension. Counsel for Plaintiffs and the other Defendants have authorized the

  undersigned to represent that they consent to the Court’s granting this motion. No prior request

  for an extension of time has been made.1


  1
   This motion is made without waiver of any defenses, including, without limitation, jurisdictional
  defenses. See Kramer v. MRT, LLC, Case No. 9:07-cv-80931, 2008 WL 877211, at *2 (S.D. Fla.
  Apr. 1, 2008) (motion for extension of time does not waive Rule 12 defenses, “because a motion
  for extension of time is not a Rule 12 Motion or an Answer”).

                                                   1
Case 1:20-cv-23287-DPG Document 81 Entered on FLSD Docket 03/22/2021 Page 2 of 5




         Movant is confident that it will be able to meet the April 28, 2021 due date requested by

  this Motion.

         In support, Corporación Habanos, S.A. states as follows:

         1.      On January 26, 2021, Corporación Habanos, S.A. received in Havana, Cuba via

  DHL a Summons, together with the Complaint. (ECF 66). The Summons provided that

  Corporación Habanos, S.A. must answer the Complaint or serve a motion under Fed. R. Civ. P. 12

  within 60 days after service. Absent an extension, Corporación Habanos, S.A.’s answer or motion

  would be due on March 29, 2021, the first day that is not a Saturday or Sunday 60-days after

  service. See Fed. R. Civ. P. 6(a)(1)(C).

         2.      The Complaint asserts an action under Title III of the Cuban Liberty and

  Democratic Solidarity (LIBERTAD) Act of 1996, Pub. L. No. 104-114, §§ 301–06 (1996), 22

  U.S.C. §§ 6081–6085. In addition to Movant, the Complaint names as defendants two British

  companies, Imperial Brands plc and WPP plc, and two U.S. companies, Young & Rubicam LLC,

  and BCW LLC. Served well before the DHL delivery to Corporación Habanos, S.A., they filed

  motions to dismiss the action as to them on February 26, 2021 on jurisdictional and several other

  grounds.

         3.      Corporación Habanos, S.A. and its counsel have worked diligently to prepare a

  Motion to Dismiss the Complaint. Movant will seek dismissal:

              a. For lack of personal jurisdiction, both on the basis of the Complaint’s facial

  inadequacy and on the basis of factual submissions to be made by Corporación Habanos, S.A. with

  the Motion;

              b. For lack of subject-matter jurisdiction;

              c. For failure to state a claim upon which relief may be granted; and



                                                   2
Case 1:20-cv-23287-DPG Document 81 Entered on FLSD Docket 03/22/2021 Page 3 of 5




              d. For insufficient service of process, including on the ground that service by DHL is

  prohibited by Cuban law.

         4.      Despite its strenuous efforts, and those of its counsel, Corporación Habanos, S.A.

  has been unable to complete its legal and factual submissions within sixty days of its receiving the

  Summons and Complaint, and must now seek a thirty-day extension of time to file its Motion to

  Dismiss. This is so for several reasons:

         a.      COVID-19 restrictions in place in Cuba interfered with Corporación Habanos,

  S.A.’s access to its offices and documents, and other locations, to gather information relevant to

  the preparation of the Motion to Dismiss;

         b.      Counsel is expecting to shortly receive, but, despite their and their client’s diligent

  efforts, have not yet received declarations from third parties that Movant will introduce in support

  of its Motion to Dismiss for lack of personal jurisdiction. Once received, translation of the

  declarations and any accompanying documents will be necessary. The same is true with respect to

  the expert declaration on Cuban law concerning service of process that Movant will submit in

  support of its Motion to Dismiss for insufficient service of process.

         c.      Counsel has not been able to travel to Cuba because of COVID-19 travel

  restrictions, as well as their own personal health concerns about the pandemic. This has

  substantially delayed preparation of the litigation. In representing Cuban clients in federal

  litigation, attorneys from Rabinowitz, Boudin, Standard, Krinsky & Lieberman, P.C., co-counsel

  for movant (applications for admission pro hac vice pending), have routinely traveled to Havana,

  Cuba, usually multiple times, in order to prepare the case in the most efficient manner.

         d.      In its Motion to Dismiss, Corporación Habanos, S.A. will not only seek dismissal

  on purely legal grounds, but, with respect to personal jurisdiction, on the basis of factual



                                                   3
Case 1:20-cv-23287-DPG Document 81 Entered on FLSD Docket 03/22/2021 Page 4 of 5




  submissions as well, and, with respect to service, an expert declaration on Cuban law.

  Investigation and development of these grounds for dismissal has been unavoidably time-

  consuming.

         5.       The foregoing constitutes “good cause,” as required by Fed. R. Civ. P. 6(b)(1)(A).

  When good cause is shown, an extension “should be liberally granted absent a showing of bad

  faith . . . or undue prejudice.” Lizarazo v. Miami-Dade Corr. & Rehab. Dep’t, 878 F.3d 1008, 1012

  (11th Cir. 2017) (ellipsis in original; citation and quotation marks omitted). Corporación Habanos,

  S.A. and its counsel have acted in good faith by diligently working to prepare Movant’s Motion to

  Dismiss. Moreover, the requested extension will not cause Plaintiffs “undue prejudice,” as the

  extension of time that is sought is brief (30 days) and Plaintiffs seek only monetary relief.

               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)

         In accordance with Local Rule 7.1(a)(3), Corporación Habanos, S.A. has conferred with

  Plaintiffs’ counsel and counsel for the other Defendants, each of whom has authorized the

  undersigned to represent that they consent to the relief requested in this motion by Corporación

  Habanos, S.A.

         WHEREFORE, Corporación Habanos, S.A. respectfully requests that the Court enter an

  Order extending the time for Corporación Habanos, S.A. to move or otherwise respond to the

  Complaint to April 28, 2021.


  Dated: March 22, 2021                         Respectfully submitted,

                                                /s/ Charles M. Harris, Jr.
                                                Charles M. Harris, Jr.
                                                Florida Bar No. 967459
                                                E-mail: charris@trenam.com
                                                Stephanie C. Lieb
                                                Florida Bar No. 31806
                                                E-mail: slieb@trenam.com

                                                   4
Case 1:20-cv-23287-DPG Document 81 Entered on FLSD Docket 03/22/2021 Page 5 of 5




                                                TRENAM, KEMKER, SCHARF, BARKIN,
                                                FRYE, O’NEILL & MULLIS, P.A.
                                                200 Central Avenue, Suite 1600
                                                St. Petersburg, FL 33701
                                                Tel.: (727) 896-7171
                                                Fax: (727) 820-0835

                                                Michael Krinsky
                                                  (Application for Admission Pro Hac Vice Pending)
                                                Lindsey Frank
                                                  (Application for Admission Pro Hac Vice Pending)
                                                Rabinowitz, Boudin, Standard, Krinsky &
                                                Lieberman, P.C
                                                14 Wall Street, Suite 3002
                                                New York, New York 10005
                                                (212) 254-1111
                                                E-mail: mkrinsky@rbskl.com
                                                E-mail: lfrank@rbskl.com

                                                Attorneys for CORPORACIÓN HABANOS, S.A.



                                   CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing document was electronically

  filed on March 22, 2021with the Clerk of Court via CM/ECF which will send a notice of electronic

  filing and copy to the parties and counsel of record.

                                                /s/ Charles M. Harris, Jr.
                                                Attorney




                                                   5
